Eberhardt, Judge.
This is an appeal from the dismissal of a petition for certiorari to review the action of the Board of Commissioners of Roads and Revenues of DeKalb County in the adoption of an ordinance rezoning certain property. For prior appearances of this case on appeal, see Kohl v. Manning, 223 Ga. 755 (158 SE2d 375) and Kohl v. Manning, 223 Ga. 807 (158 SE2d 376). Held:
The adoption of a rezoning ordinance is a legislative action by the county governmental authorities, from which the writ of *399certiorari does not lie. Vulcan Materials Co. v. Griffith, 215 Ga. 811 (114 SE2d 29); Toomey v. Norwood Realty Co., 211 Ga. 814, 816 (1) (89 SE2d 265); Presnell v. McCollum, 112 Ga. App. 579 (145 SE2d 770).
Argued January 11, 1968
Decided January 31, 1968
Rehearing denied March 14, 1968
Roy J. Leite, Jr., for appellants.
Davis & Stringer, Robert H. Stringer, George P. Dillard, Herbert 0. Edwards, for appellees.

Judgments affirmed.


Felton, C. J., and Whitman, J., concur.